The circuit court order under judicial review in this appeal dismissed appellant's motion for correction of jail credit without prejudice to filing a facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.801. This circuit court order is a nonfinal, nonappealable order under the authority of Pillajo v. State, 60 So. 3d 565 (Fla. 2d DCA2011), and Lee v. State. 939 So. 2d 154 (Fla. 1st DCA 2006). Accordingly, this appeal is dismissed for lack of jurisdiction.
LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.